      Case 5:19-cv-00019-TBR Document 1 Filed 02/12/19 Page 1 of 8 PageID #: 1




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF KENTUCKY
                                 AT PADUCAH

                             (ELECTRONICALLY FILED)


                  5:19-cv-19-TBR
CIVIL ACTION NO. ________________________

UNITED STATES OF AMERICA                                            PLAINTIFF

vs.


CHARLES LOWERY, JR., as heir of                                  DEFENDANTS
CHARLES E. LOWERY and SHIRLEY A. LOWERY
250 S. Lincoln Avenue
Henderson, KY 42420-3317

DAVID A. LOWERY, as heir of
CHARLES E. LOWERY and SHIRLEY A. LOWERY
313 Linden Avenue
Eddyville, KY 42038

KATHY J. LOWERY, as spouse of DAVID A. LOWERY,
heir of CHARLES E. LOWERY and SHIRLEY A. LOWERY
313 Linden Avenue
Eddyville, KY 42038

ROGER D. LOWERY, as heir of
CHARLES E. LOWERY and SHIRLEY A. LOWERY
11856 U.S. Highway 60 W
Sturgis, KY 42459-7909

ELIZABETH A. LOWERY, as spouse of ROGER D. LOWERY,
heir of CHARLES E. LOWERY and SHIRLEY A. LOWERY
11856 U.S. Highway 60 W
Sturgis, KY 42459-7909

CHRISTOPHER L. LOWERY, as heir of
CHARLES E. LOWERY and SHIRLEY A. LOWERY
301 Linden Avenue
Eddyville, KY 42038

ELAINE G. LOWERY, as spouse of CHRISTOPHER L. LOWERY,
heir of CHARLES E. LOWERY and SHIRLEY A. LOWERY
301 Linden Avenue
Eddyville, KY 42038
   Case 5:19-cv-00019-TBR Document 1 Filed 02/12/19 Page 2 of 8 PageID #: 2




ANY UNKNOWN HEIRS OF CHARLES E. LOWERY and
SHIRLEY A. LOWERY, AND THEIR UNKNOWN SPOUSES
Serve: Warning Order Attorney

ANY UNKNOWN SPOUSE OF SHIRLEY A. LOWERY
SERVE: Warning Order Attorney

ANY UNKNOWN OCCUPANT(S), TENANT(S) OR
LESSEE(S) OF 109 PENNYRILE VALLEY DRIVE,
PRINCETON, KENTUCKY
Serve: Warning Order Attorney


                             COMPLAINT FOR FORECLOSURE

       Plaintiff, the United States of America, states as follows:

       1.      This is a mortgage foreclosure action brought by the United States of America on

behalf of its agency, the United States Department of Agriculture, Rural Housing Service also

known as Rural Development (hereinafter collectively “RHS”).

       2.      This Complaint is filed to recover RHS’s mortgage interest in the Property. Since

both Borrowers have passed away, RHS is required to name all heirs to allow them to assert an

interest in the Property if they so desire. Through this action, the United States does not seek to

impose any mortgage liability upon any heirs or their spouses.

       3.      Jurisdiction arises under 28 U.S.C. § 1345. Venue is proper in this judicial

division, where the subject property is located.

       4.      RHS is the holder of a promissory note (“the Note”) executed for value on July

19, 2000 by Charles E. Lowery and Shirley A. Lowery (“the Borrowers”). The principal amount

of the Note was $41,950.00, bearing interest at the rate of 7.375 percent per annum, and payable

in monthly installments as specified in the Note. A copy of the Note is attached as Exhibit A,

and incorporated by reference as if set forth fully herein.




                                                   2
   Case 5:19-cv-00019-TBR Document 1 Filed 02/12/19 Page 3 of 8 PageID #: 3




        5.      The Note is secured by a Real Estate Mortgage (the “Mortgage”) recorded on July

20, 2000, in Mortgage Book 167, Page 88, in the Office of the Clerk of Caldwell County,

Kentucky. Through the Mortgage, the Borrowers granted RHS a first mortgage lien against the

real property including all improvements, fixtures and appurtenances thereto at 109 Pennyrile

Valley Drive, Princeton, Caldwell County, Kentucky (the “Property”) and described in more

detail in the Mortgage. A copy of the Mortgage is attached as Exhibit B and incorporated by

reference as if set forth fully herein.

        6.      To receive subsidies on the loan, the Borrowers signed a Subsidy Repayment

Agreement authorizing RHS to recapture, upon transfer of title or non-occupancy of the

Property, any subsidies granted to the Borrower by RHS. A copy of the Subsidy Repayment

Agreement is attached as Exhibit C and incorporated by reference as if set forth fully herein.

        7.      The Borrowers obtained their title, right and interest in the Property through a

Deed recorded in Deed Book 224, Page 502 in the Office of the Clerk of Caldwell County,

Kentucky. Through that Deed, the Borrowers owned the Property jointly as tenants in common.

        8.      Charles E. Lowery passed away on or about December 21, 2006. Upon his death,

one-half of his title, right and interest vested in Shirley A. Lowery and the other half in his heirs,

subject to the mortgage interest of the United States.

        9.      Shirley A. Lowery passed away on or about November 26, 2016.

        10.     Upon information and belief, Shirley A. Lowery died intestate. As of the date of

the filing of this Complaint, no probate action has been filed in the name of this individual (or in

the name of any known aliases). Upon the death of Shirley A. Lowery, all of her title, right and

in the Property vested in her heirs subject to the mortgage interest of the United States.




                                                  3
   Case 5:19-cv-00019-TBR Document 1 Filed 02/12/19 Page 4 of 8 PageID #: 4




       11.     Shirley A. Lowery failed to make payments due in accordance with the terms and

conditions of the Note and Mortgage, and has abandoned the property within the meaning of the

Mortgage, and is therefore in default.

       12.     RHS has, in accordance with the loan documents, accelerated the loan and

declared the entire principal balance, together with all accrued and unpaid interest and all other

sums due under the loan documents, to be due and payable. Further, RHS sent due notice of

default and acceleration.

       13.     In accordance with the loan documents, the United States is entitled to enforce the

Mortgage through this foreclosure action and to have the Property sold to pay all amounts due,

together with the costs and expenses of this action.

       14.     The unpaid principal balance on the Note is $33,346.47 with accrued interest of

$6,360.41 through November 6, 2018 with a total subsidy granted of $11,837.35, late charges in

the amount of $280.64, and fees assessed of $6,969.95, for a total unpaid balance of $58,794.82

as of November 6, 2018. Interest is accruing on the unpaid principal balance at the rate of

$8.0734 per day after November 6, 2018.

       15.     The Property is indivisible and cannot be divided without materially impairing its

value and the value of RHS's lien thereon.

       16.     Defendant Charles Lowery, Jr. may assert an interest in the Property as an heir

of Charles E. Lowery and Shirley A. Lowery. This Defendant is called upon to come forth and

assert an interest in or claims to the Property, if any, and offer proof thereof or be forever barred.

Any interest of this defendant is inferior in rank and subordinate in priority to the first mortgage

lien on the Property in favor of the United States.

       17.     Defendant David A. Lowery may assert an interest in the Property as an heir of

Charles E. Lowery and Shirley A. Lowery. This Defendant is called upon to come forth and
                                                  4
   Case 5:19-cv-00019-TBR Document 1 Filed 02/12/19 Page 5 of 8 PageID #: 5




assert an interest in or claims to the Property, if any, and offer proof thereof or be forever barred.

Any interest of this defendant is inferior in rank and subordinate in priority to the first mortgage

lien on the Property in favor of the United States.

       18.     Defendant Kathy J. Lowery, spouse of heir David A. Lowery, may claim a

spousal interest in the Property. This Defendant is called upon to come forth and assert an

interest in or claims to the Property, if any, and offer proof thereof or be forever barred. Any

interest of this Defendant is inferior in rank and subordinate in priority to the first mortgage lien

on the Property in favor of the United States.

       19.     Defendant Roger D. Lowery may assert an interest in the Property as an heir of

Charles E. Lowery and Shirley A. Lowery. This Defendant is called upon to come forth and

assert an interest in or claims to the Property, if any, and offer proof thereof or be forever barred.

Any interest of this defendant is inferior in rank and subordinate in priority to the first mortgage

lien on the Property in favor of the United States.

       20.     Defendant Elizabeth A. Lowery, spouse of heir Roger D. Lowery, may claim a

spousal interest in the Property. This Defendant is called upon to come forth and assert an

interest in or claims to the Property, if any, and offer proof thereof or be forever barred. Any

interest of this Defendant is inferior in rank and subordinate in priority to the first mortgage lien

on the Property in favor of the United States.

       21.     Defendant Christopher L. Lowery may assert an interest in the Property as an

heir of Charles E. Lowery and Shirley A. Lowery. This Defendant is called upon to come forth

and assert an interest in or claims to the Property, if any, and offer proof thereof or be forever

barred. Any interest of this defendant is inferior in rank and subordinate in priority to the first

mortgage lien on the Property in favor of the United States.



                                                  5
   Case 5:19-cv-00019-TBR Document 1 Filed 02/12/19 Page 6 of 8 PageID #: 6




       22.     Defendant Elaine G. Lowery, spouse of heir Christopher L. Lowery, may claim a

spousal interest in the Property. This Defendant is called upon to come forth and assert an

interest in or claims to the Property, if any, and offer proof thereof or be forever barred. Any

interest of this Defendant is inferior in rank and subordinate in priority to the first mortgage lien

on the Property in favor of the United States.

       23.     Defendant Any Unknown Heirs of Charles E. Lowery and Shirley A. Lowery

and Unknown Spouses of Heirs may claim an interest in the Property, which interest is inferior

in rank and subordinate in priority to the first mortgage lien on the Property in favor of the

Plaintiff. Said Defendant is called upon to come forth and assert interests in or claims upon the

Property, and offer proof thereof, or be forever barred.

       24.     Defendant Any Unknown Spouse of Shirley A. Lowery may claim an interest in

the Property, which interest is inferior in rank and subordinate in priority to the first mortgage

lien on the Property in favor of the Plaintiff. Said Defendant is called upon to come forth and

assert an interest in or claims upon the Property, and offer proof thereof, or be forever barred.

       25.     Defendant Any Unknown Occupant(s), Tenant(s) or Lessee(s) of 109

Pennyrile Valley Drive, Princeton, Kentucky may claim an interest in the Property, which

interest is inferior in rank and subordinate in priority to the first mortgage lien on the Property in

favor of the Plaintiff. Said Defendant is called upon to come forth and assert an interest in or

claims upon the Property, and offer proof thereof, or be forever barred.

       26.     There are no other persons or entities purporting to have an interest in the

Property known to the Plaintiff.

       WHEREFORE, Plaintiff, the United States of America, on behalf of RHS, demands:

       a.      In rem judgment in the Property in favor of the United States in the principal

amount of $33,346.47, plus $6,360.41 interest as of November 6, 2018, and $11,837.35 for
                                                  6
   Case 5:19-cv-00019-TBR Document 1 Filed 02/12/19 Page 7 of 8 PageID #: 7




reimbursement of interest credits, late charges in the amount of $280.64, and fees assessed of

$6,969.95, for a total unpaid balance due of $58,794.82 as of November 6, 2018, with interest

accruing at the daily rate of $8.0734 from November 6, 2018, until the date of entry of judgment,

and interest thereafter according to law, plus any additional costs, disbursements and expenses

advanced by the United States;

        b.        That the United States be adjudged a lien on the Property, prior and superior to

any and all other liens, claims, interests and demands, except liens for unpaid real estate ad

valorem taxes;

        c.        That the United States' lien be enforced and the Property be sold in accordance

with 28 U.S.C. §§ 2001-2003 subject to easements, restrictions and stipulations of record, but

free and clear of all other liens and encumbrances except liens for any unpaid ad valorem real

property taxes;

        d.        That the proceeds from the sale be applied first to the costs of this action, second

to any ad valorem real property taxes, if any, third to the satisfaction of the debt, interest, costs

and fees due the United States, with the balance remaining to be distributed to the parties as their

liens or interests may appear;

        e.        That the Property be adjudged indivisible and be sold as a whole; and




                                                    7
   Case 5:19-cv-00019-TBR Document 1 Filed 02/12/19 Page 8 of 8 PageID #: 8




        f.   That the United States receive any and all other lawful relief to which it may be

entitled.

                                           UNITED STATES OF AMERICA

                                           RUSSELL M. COLEMAN
                                           United States Attorney

                                           s/ William F. Campbell
                                           William F. Campbell
                                           Katherine A. Bell
                                           Assistant U.S. Attorneys
                                           717 West Broadway
                                           Louisville, KY 40202
                                           Phone: 502/582-5911
                                           Fax: 502/625-7110
                                           bill.campbell@usdoj.gov
                                           Katherine.bell@usdoj.gov




                                              8
         Case 5:19-cv-00019-TBR Document 1-1 Filed 02/12/19 Page 1 of 3 PageID #: 9
    t

  USDA-RHS
  Form FmHA'tg4O-16
  (Rsv, 10-961




                                                           PROMISSORY NOTE

 Type of Loan secrrou to2                                                                Loan   No.0oi6z119w o;i-
                                                                                permanent Loan       #q#-..
 Date:    .tuty   tg          ,   ?ooo


                                                                  lc   Vatley Drlve


                                   Princeton                 , Cetde.ell _   *, Fq|rlucky .
                                         lCity or Townl             lCountYl          lstatal


 BORROWER'S PROMISE TO PAY, ln return for a loan that I have received, I promise to pay to the order of the United
 States of America, acting through the Fural Housing Servlce (and its successors)("Govarnment") $l!r,.Sg-gg__
 (this amount is called "principal"l, plus interest.

INTEREST. ltltsrsst will bc chargod on the unpald prlnclpal untll the tull amount ot the priricipal has been paid, I wiil
pay interest at a yoarly rate of 7.51p %.The interest rate required by this ssction is the rats I wilt pay both before
and after any default describgd below.

FAYMEHT$. I agre* to pay principal and interoet using cne of twa alternf,tivos indicstsd           bslowl              NL ,
 Et,     Principal and interest pgylnents shall bo ternporarily deferred. Tha intErsst accrued       to              17*u
                                                                                                          s*pt"ot". /i - ,  2000
ehallbeaddedtoth8principal.Thanow.principalandlateraccruedinterestshallbgpaya6iE-ii[.g"I*
amortlzed lnstallments on tha date indleltad in the box bslow. I authorize tho Governmgnt to enter th6 amount of
such nsw principal trere: $ 42,?50.68 LEL (&L, and the amount of such regular anstallmsnts in ttre oox Glow *trEn
such amounts have beon detormined. I sgree to pay principal and interest in instattmonts 6s lndlcstsd in the box below.

 f] lf. Payrnents      shalt not be deferred. I agree to pay principal and interest in               installments es indicated in
the box below.

    wrr pay principal
 rI witl    pnncrpat and tnrerest                         pp},Uontqfgllmonth.
                                     making;a pgymenl.iXfrfy rnonttr.
                         interest by mst{ngda                                                        hL      Slb t-
 I will rnake                                  iltt iifay olriacFmonth
                  monthty payment on tho trth'Eay
        make my monthly                                   oldachanonth beginning
                                                                            t           on o"touuq &  ^      ,19g9_ and continuing
 for 3f,t . months. I will make these paymints svery month until I have paiU gtt of ttre principat ana interest and any
 other charges described below that I may owe under this note, My monthly payments wiit Ue applied to interest
 before principal. lf on ,lutv 19           ,a055 . , I still owe amounts under this nota, I will pay tho6e amounB in tult on
 that date, which is celled tho ,maturity data.j
 My monthly payment witlbs                                    . I wil{ make my monthly payment at ttrc posr off ico
  a&reeg 'notcd Bfi nv bit I ino rtatdrr"nr                                   or a different placo if required by the Govarnment.

PRINCIPAL ADVANCES. lf the entire principal amount of the loan is not advanced at the time of loan closing, the
unadvanced balance of the loan will be advanced at my requost provided the Governmont agroes to the advsnoe. Ths
Government must make the advance provided the advance is requested for an authorized purpose. lnterest shall
accrue on thc arnount of each advance beginning on ths date of the advance as shown in the Record of Advances
below. I authorizs the Government to enter the amount and dato of such advance on th6 Racord of Advances.
HOUSING ACT OF 1949. This promissory nots is made pursuant to title V of the Housing Act of 1949. lt is lor the
type of loan indicated ln the "Type of Loan" block at the top of this note. This note shall be subject to ths present
rogulations of the Government and to its future regulations not inconsistent w1h the express provisions of thio note.




                                                                   ffi,-t,tsfr,,a,,
        Case 5:19-cv-00019-TBR Document 1-1 Filed 02/12/19 Page 2 of 3 PageID #: 10

 LATE CHARGES, lf the Governm€nt has not received the full amount of any monthly payment
                                                                                                 by the end o{ 1s
 days after the date it is due, I will pay e lete charge. The arnount of the charge will be
                                                                                            !.000         il;d"ffit
 overdue payment of principal and anterest. I will pay this charge promptly, bui onty onci-6fficttliliisym€nt.

 BORRoWER'S RIGHT TO PREPAY. I have the right to make payments of principal
                                                                            at any time before they ore due, A
 payment of principal only is known as a "prepaymant." When I rnake a prepayment,
                                                                                  I will tell the Government in
 writing that I am making a prepaymBnt.

      I may make a full prapaymont or partial propaymont without paying any prspeyment charge. The Government wall
 use all of my prepayments to reduce the amount o, principal that I owe under this Nore. lf I make a partial
 prepayment, there will be no changes in the due date or in tho amount of my monthly payment unless
                                                                                                    ths Government
 agroos in writing to those changes. Prepeyments will be epplied to my loen in accordance with the Govornment,$
 rogulstions and accounting proceduras in effect on the dato of receipt of the payment.

ASSIGNMENT OF NOTE. I undorstand and agree that the Government may at 6ny time assign this note without my
Gonsent, lf the Governmant assigns the nota ! will make my payments to the assignee of the note and in euch caee
the tsrm "Government" will m€an the assignee.

CREDIT ELSEWHEBE CEHTIFICATION.           I certify to tho Government that I 6m unablo to obtain sufficient credir from
othOr sources at reasonable ratos and terms for tho purposes for which the Governmant is giving me this loan.

USE CERTIFICATION. I certlfy to ths Govornment that the funds         I am borrowing from the Government will onty     be
used for purposos authorized by the Government.

LEASE OR SALE OF PBOPERTY, lf the property constructed, improved, purchased, or refinanced with this loan is (1!
leaaed or rentsd with on option to purchase, {2} leased.oi rcntod without option to purchase lor B yearb or longer, or
13) is sold or title ls otherwise conveyed, voluntarily or involuntarily, the Govarnment may at its option declare the
entire remaining unpaid bolance of the loan immediately due and payable. ll this happens, I will have to immediately


REOUIREMENT TO BEFINANCE WITH PRIVATE CREDIT. I agree to periodically provide the Government with
informatlon the Govarnment requosts about my financlal situation. lf ths Govornment determines that I can get a loan
from a responsible cooperative or private credit source, such as a bank or a crodit union, at reasonable rates and torms
for slmilar purposes as this loan, at the Government's raquest, I will epply for and accept a loan in a eufflclent amount
to Pay this not€ in full. This reguirement does not apply to sny cosigner who signed this note pursusnt to section 502
of tha Housing Act of 1949 to componsate for my lack of r€paymsnt ability.

SUBSIDY REPAYMENT AGREEMENT. I agree.to the repayment (rocapture) of subsidy grant€d in thq form of payment
assistance under the Government's regulations.

CREDIT SALE TO NONPROGRAM BORROWER, The provisione of the peragraphs entitled ,'Credit Etsewhera
Certification" and "Rsquirement to Refinance with Private Credit" do not apply if thie loan is claseiflad as a
nonprogram loan pursuant to section 5O2 of the Housing Act of 1949.

 DEFAULT. lf I do not pay the full amount of each monthly payment on th€ date it ls duo, I will be in default. tf I em in
delault the Government msy send me a written notico telling rne that if I do not pay the ovordue amount by a certain
date, the Governmont may require mo to irnmodiately pay th€ full amount of tho unpaid principat, 6ll the intore3t that I
owe, and any late charges. lnterest will continua to sccrue on past due principal and interest. Even if, at a time when
I am in default, ths Govsrnrnent does not require me to pay'immediately as describe in the preceding sentence, tha
Government wlll still have the right to do so if I am in default at a later date. lf the Government has required rne to
lmmediately pay in full as dascribed above, tho Governmsnt will have the right to be paid back by me for all of its
costs and expenses in enforcing this promissory note to the extent not prohibited by applicable law. Those €xpenses
include, for example, reasonable attorney's loes.




                                                                                           ncco,ntQ}$l
          Case 5:19-cv-00019-TBR Document 1-1 Filed 02/12/19 Page 3 of 3 PageID #: 11

 NOTICES. Unless applicable law requires a different rnethod, any notice that must be given to ms under this note will
 be given by delivering it or by mailing it by lirst class mail to me at the property address listed above or at a dilferent
 address if I give the Govornment a notice of rny different address. Any notice ihat must be given to the Government
 will be given by mailing it by first class meil to the Govornment at usot / rqfst r?usins tffv{ca, g/o rufr.,,,n,'
tgrvlcc lrnfch, L,e. 6px {6&P, $t. tfirls; }to 65166                    , or st a diffarent addrp*o if I am given   a noti60   ot
that dlfferent addrsgs.

OBLlffATaOll$ Of PERSONS UNDER THIS NOTE. lf rnors than one person signs this note, oach person is fully and
pareonolly obligated to keep all o{ the promis*s mada in this note, lnciuding the-promise
                                                                                            to pay the fullamount ow6d.
Any parson who is a gusrsntor, Eursty, or sndcrsBr of this note is also obligated to do these things. Tha Government
rnay enforce its rights under this note against each porson indivldually or against all of us togeth6r. This rneans that
any one of us may be requlred to pay all of the amounts owed under thiJ note. The term .Borrowar" shall refar to
each person signing this note.

WA|VHRS. l ,nd any other pGrson who has obligations undsr this note waivs ths rights of pressntnsnt snd notic€ of
          ..
diahontr, 'Prasentrngnt" means tha right to roquire ths Government to demand paymgnt of amounls due. ,,Notic€ of
dishonor" mgans tho right to require the Government to givo notice to oth6r persons that amounts due have not been
paid,

WARttllNG: Failure to lully dlsclose accurale and truthrul finaneial informatlon ln connection with my loan appllcatlon
may reeult in the termination of program ossistance currently betng received. and the denlal of futurc federal
aesigtanco under the Departmsnt of Agdculture's Debarment regulationr, Z C,f.n. part 3017.


                                                           Seal
                       Eorrowor

                                                           Seal
                       Borrower




                                                         RECOND OF ADVANCES
          AMOUNT                  DATS                   AMOUNT         DATB              AMOUNT               DATE
  )   s   25.136.30           7   /WlA*        (8) $                                  (l5) $
  S
{2}        8250. O0          Sltrloo           {9) S                                  fl6) 3
{3}S       8250_00           9f6t0a           {10} s                                  (t?) $
(d)$        2t+9 -O2         q/6/oo           ilr)   $                                fl8) t
{5}$         64.68           I/6tOO          {t2)$                                    (ls}s
(dl I                                         (13) $                                 {10} s
fIl   $                                       (14) $                                 (21) $
                                                                            TSTAT    S4r;}50;nE
        Case 5:19-cv-00019-TBR Document 1-2 Filed 02/12/19 Page 1 of 8 PageID #: 12


                                                                                                                                                                                   gt




                                                                                       $p*:r Abovr Thir Linn poi *,srdirS Olrrl
           Form RD 1550-14 KY
                                                                                                                                                Fonn Approved
           (r   r.96)
                                                                                                                                                OMB No.0575-0172
                                                                          United States Departnent of Agriculture
                                                                                           Rural Housing Service

                                                                    MORTGAGE FOR KENTUCKY
    I     THIS MOfl.TOAOE ("Securiry Insrrument.,) is made on July
                                                                   -lg,                                                           2000 ,
$.N       -rhemo4gaSror
                      is charles E. Lowery and shirriry-a.
                                                                                                                                  rro**ry, his
                                                                                                                                                        . {Srutl
                                                                                                                                                       wif$'Bn,**ur1,
          fhp S.elriry lnsrrument is given.to the Unitcd States of Americg a$ting thrcugh thc Rurol *Iousing $ervice or succ.sssa( a*sn€],
          yli::q :31-t Pportment of Agriculturc ('l-ender"). whose addrcss lsLural liousing Scrvicc, c/JCcntraliz,rd $i;i;; A.-rd.
\         united sratcs Dcpanment ot'Agricuhurc- p.o. Box 66ft9, st. Lc*ir, Mi*louri sll6d.

          Borrulfff       is inrleblsd     n   LsuJer u*dgr         &r        firllorving prvmissory no(ei rnd/ot assumprion agrcenlcnts (h$r*in collectiv*ly called
$$        "Notc")whichhavebeenc-tecul€dorassumcdby
          puid earlier, d$* and payxblc               m   rhc finturir,y datc:
                                                                                        Borrcwcranclrvhichproviclelorrnonrhlipayr*tr,rriittrt"fulr .rcui.iinoi

 8r
't\       Dauioilnuxm*at                                                               Principql AJXouni                            *d*tt*itgltttr.

            'fuly 19, 2000                                                           $ 4l,95o.oo                                     July 19,          2033
          'Ihil   SccUriry In*trulucttt securss 10 L-codcr:                    (   r) the tcp:rlmrnt uf
                                                                                             rhe dqtlt cvi.lensid by thc l.,iote" with interr:sr. and all rcnrln.als,
          txttnriuls rnd rutxlitltaticls              of thc Notc; (b) rhc paynrliry o[ all othr:r sums. with intrruur, a{r,anicd un4er prragraph ? tn protcci
          1{1e ryop1nf
                       cuvsed by tltil-$ccuritl llgtumsnl; {cithe pdfirrmancs       *f B*nowcr's *ovsnanls snd agrcrinents urrd*r rhis
          Sccurity Instrumi:nt and lhc liotc, and
                                                  !{}_tt& flc&Fture af *rry paynrent &ssisran{q aRd *ubsidy wl*icn rffi be granrcd to itrc
          Bonurvsr by the Lcndcr pur$uant u 42 U$.C" $$ l*n{C} or l.l9$a. for this purpose, Bono*vei docs hcrcby rnortgqge, granr,
          ond *onvqv m Lcnder              &t     following dexrib*d propcrty bdrtr:d in rhe County                         oi ia ldr*e1 I
                                                                        , Statc of Kenucky


           see attached sheet for clescript.ion and source of titre




          which has the address            ofl 1q 9             Pennyril.g
                                                                   -         yalley Drive                                                    P,6.i" eton
                                                                         [Srmal
           Kcnrucky 42                4   45          lzvl                            ("Property Address");

                  TOCE|HER WITH all                         I
                                                                                                                                          propsrty. and all casetnenrs.
          appurtpnancs$n find fixtures wt                                                                                                           and additions sh'*ll
          also bc covered by this Securi                                                                                                              lnslrurncnt as thc
          ''Property."

               BORROWEI( COVENANT:i that l3orrowcr is lawfirlly seised of the estate herclry con                                                        and has the right
          tcr grant and convey the Proprriy and that the Property i-s urrencumbered, excepl f6r En,                                                     rnccs of record.

                   reportiilt                               oJr..{orrrqrtion is,t       lo averr,ge l) ,niilillcs pat retpor8el                        lhetime fu hlvrcr.\ng
          tnrlructrons, suttt<'hiug, e.xiri!ing rl4l4 rourcr.\, gulhvrirtg und nuriuaining tlu doro ncaded. and completing and r                       wing the collection o!
          in/oriltation- Send comnunls rcgarding lhr.t hwrl,:n ceintc,tt: ttr <uty otlrcr aslxct al this c,llcction if inloination,
          rctlucing rhk hurtlen, ro rhe {!.5. I)eparknt,nt rf .,lgricufuuri:, ()lutronce O!f;ier. STett-i6()1, tt00 tilcjcndcncc A
                                                                                                                                                                ruggeshons   /or
                                                                                                                                                      , Slf. llashinglon,   D.C.
          lil?it,'7602" Plcttr D() n*ol Rlilli0t\ thi^'ltrnr to dtis adlrest. Furwtrtl h rhe ltt<'u! llS0,| o/fcv oniy. yor ttrc                       retluin:d lo rtspoad to
          lhi:t collet:titttr o{   i,{onttttion   un[us.r rt tlitpluy.r   t   curn:nt11,   vulil   O,l.lt.l numhar,

                                                                                                                                                                 Page t o16


                                                                                                           fixHlgtT "9"
Case 5:19-cv-00019-TBR Document 1-2 Filed 02/12/19 Page 2 of 8 PageID #: 13




  Borrarver warrants and    will defend generally   the title to the Properrry against all claims and                  subject to any
  encumbrancgs of record.

      THIS SECURITY INS'IRUMENT combines uniform covenonts for national use and nr                                iform covenants
  with limited variations by jurisdiction to constitute a ur:iform securiry instrument covering lral

         UNIFORM covENANTS. Borrower nnd Lender covenant and agree as flollows:

         t.Pn;,qen.t of Principal and lnt*rcst; Prcp*yment and Late chnrges. Bsrrower shall
  due-tho principal of and interest on the debt evidenc-ed by the Note and any prepayment and lar
                                                                                                                    ly pay whsn
                                                                                                               charges due undsr
  the Note.
    . 2. Funds for 'faxestl,lartl Insurance.paymintl
                                                 Subject to applicable lalv or to a written waiver b
                                                             'dire                                              Lender, Bon*wer
  :*ll  qlX Lgt$ll .o-T
              f                 dny monthly              are       unrJer rhe. Nore, unrii rtie Nore ii         aid in full, a sum
  ("Fuuds") for: (a) yearly taxes and assesinieirs whieh may auain nriority ouir rliis Securirv                     nt as a lien on
  the Propertyl (b) yearly leasehold paymdnts or grourrd rents on tlie the Proirerty,   anv: (c) year
                                                                           Proberty, if any:     ve            hazard or prsperty
  insurance prerniums; and (d) yeariy-flood insuiance premiurns, if any.' ltise itehis'ard cal                 I "Escrow      lterfl.s;i'
  l,cnde r may, at any tirne, collect and hold Funds in ai amount not to excced the maximum i                        a lender for           a
  fedcrally rilated mortgage loan may require for Borrlvreds escrow account under the federal I                 EsBte Settlemsnt
  $acedures Act *f 1974 agam$nded lom time to time, 12 u.s.c. $ z6al d.rcq. ("RtispA").                            another law or
  federal.regulation that applies to the Funds sets a lesser alnount. Ifso, Lendei niay, at any t                collect and hold
  Funds in an amount not to exceed the lesser amount. Lender may estimate the amount of Fund                   due on the basis of
  current data and reasonable estimates of expenditures of fitture Escrow [tems or otherwise                     accordance with
  applicable larv.
       Thc
       The funds         bc held by Ia federal agcncy (including l.entlcr) or in an insritution whose
            Funds shall bt                                                                                          its ar* fuwumrl
  by a federal flgency, instrumentality, or entiry. Lender sh:rtl apply the [:uuds ro pay rhc Escrolv             n*. Lmdrr mny
  not chorgc Bonorvcr for bolding nnd applyirrg lhe l:unds, annually anatyzirrg tlic cscrow accur                 ur   vnilyilg       tlrc
  Escrow ltems, unless Lender pays tsonowcr intcreston the Funds dna applicaEle larv permits Le                    t$ rn{ko sueh a
  charge. However, Lender nray require Borrower to psy a onc+ime iharge for an                     indep            rcal c$ate tax
 reporting service.used by Lendcr.in connr;ction with this loan, unless applicable law provides                     ise, Url*ss        arr
 agreement is m'ade or afplicable law requires interest to be paid, Lendii shall not bc required               pay Bororver any
 interest or earnings on the Funds. Borrower and Lender may agrcc in writing, horvever, that                        shall be paid
 on tlre Funds. Lcndcr shall give to Borrower, without charye, an annual accounting o[the Fur                    showing ercdits
 and dcbits to thc F'unds andlhe purposs lbr rvhich each de6ii to the Funtls t as rnide, The F                    are pledged as
 additional securiry for all sums sdcurbd by this Securiry tnstnrmenr.
  .    lf the Funds held by Lender exceed the amounts pcrmined to be held by applicable law, L                    shall account to
 Borrower for the rxcess funds in accordance witlr the requirements of applicaDlc law. lf the                          afthe     Funds
 nelq oy
 helcl  by Lcnoer  at any llme
            Lcndcr aI            is no(
                           time rs      sulficient to p8!'
                                    not Surlrctenl    ps)' tlre
                                                           ule L$croly
                                                                Estrow lterns  whbh dre,
                                                                        lletns when  $ile, t,cnl'rer
                                                                                           t,cntler may        notify Borower in
 rvriting, and, in such casc l3qrnrwcr shall pay lo Lcuder the arnount neccssary to make up thc                         y.   Borrower
 shall make up the deficiency in no more tltan twclve monthly puyments; at [,ende/s sole discn
       tJpein paymcnt in full of all sunrs sccured
                                                sccured by &is this Securir3* lnstrument, Lendor shall
                                                                    Securiry- lnslrument,             sha               y    retirnd to
 Borrower any Funds hcld by Lender. If Lqndcr shall acquire or sell the Propgrty after accelera                              p$sgraph
                                                                                                                  'urdqr
 22, Lcndcr, prior to thc acquisition or salc of the Property, shall apply any Funds hcld by I                      at thr tim* of
 acquisition or sale as a crodit against the sums sccured by this Sccurity [nstrumenr-
       3, Applic*tion rf Payments. Urless appticabb law or Lender's regulations providc otl                    "wise. all payments
 received by Lender untier paragraphs I and 2 shall bc applied in the following ordei of pri,                  (l) to advances for
 the preservation or protection of the Propeny or enforcsment of this lien: (2) to accrued intr                    urrder the Note;
 (il tc prineipql duc undcr thE Nohl (4) to *rnaunts required for the escrow items under                        aph 2; (5) to late
 chargci and ithsr fees ard *h*rg*s.
       {. Chsrgesi Lien*. Sorrsw*r rhall pay all larce}, r$$essments, charges, fines and impositi               attributable to the
 Pnrpeny which nmy anair priority ovsr this Si:eurity Instrument, and leaschold paymenis or                          rents, if any,
 Bofrowershall pay thesrahligltiorrs in the manncr piovided in paragraph 2, or if-not paid in tl                manner, Borrower
 shall p*y ihem_o* tlnt dir*ctly-tc tln peracn owcd payment. Borrowei shall promptly furnish                    Lender all notices
 of antount$ro be paid u*der,this pamgraph. lf Bo*nwer rnakes these paymints directly,                              shall promptly
 furnish lt Ltnd*r rcc*iptr cvicft:ncing thc paymears
       Ii$rrqw{r sh:ttl prumptly dlscharge *ny lisn $hish hils priority over this Security lnstrumr              urrless L,e*der lras
 agrted in rvriting [o such llen ar Borrower: (u) agress in rvriting to lhe payment of the obligarit           $ecun:{, by the lien
 in a.nrrnner acceptablero Lenderl (bJ sonmsts in-goorl faith tlre lien by. or deFends againx_en                      cnt of the lien
 rn, lcgal proceedings which in the Lendcr's opinion opcrxte to prevent the enforcemlnt of rhe                 lien; or {e} sccures
 from the holdsr {)f the lien an ugrecrnent sfltistactory lo Lender subordinating the lien to this Ser         rritv lnslrumcnt.        lf
 Lmder dettrmines that any p{t{ of thc Property is subjcct to a lien rvhich may               attain priori
                                                                                          -shall                over this Security
 Irrs(rumcnt, Lender may give Borrorvcr c noticc identifli ing thc lien. I}orrower                sntisfy tt   lien or takc onc or
 nrore of the actiorr$ $et forth above within tcn ( l0) days of thr.. giving of notice.


                                                                                                                         Page 2     of'6




                                                                                                                                                $1
Case 5:19-cv-00019-TBR Document 1-2 Filed 02/12/19 Page 3 of 8 PageID #: 14


                                                                                                                                                        qD



   .    Bonorver shall pay to Lender such fees and other chargcs is may now or hereafter be
                                                                                                     ed by rcgulations of
   l.-.]gjr*{
   pa*ial        11{  gr.oiT!{1 l,gLd,er.for ail of Lendsr.s'ites, cosri, and
           releas* or subordination olrhis in*rument orany
                                                                                             ;xil;;;l;;
                                                                       orhrril*n#ifi;#;[ri;ft;;;;    ion with any fgll or

      ..5. flnzard   or Property lns.urgnce._ Borrowr'r shill kcep itc impiirvimiriii"lr*",iii'rii sr hsraafter erwred
      the. pr.opgtty insured.againsr loss by- firc. hazards inclurlei wirhin'rhe t*rni iixtinael'ci
   9n                                                                                                   e" and any orher
   haalrds' lncluding tloods or tlooding, for tvhich Lendcr requircs insurance. This insurance
                                                                                                        be mainuirred in
   thc omountg and-for thc periods rhit Lcnder rcquires. Th'.; i;rr;;;-;;"ioiir"iri"-i,ii,ii          shalt be choserr by
   Borrorver pubjgpt to,Lendccs.approval which shill nor ue unrJasJnud'iy                    ii B; er fails to maintain
   c911rry9 desciibedabovc, at Ldndcfs oprion l-ender may obtain eot*;* "itiiii.r;:-         L;"d;; ights in the Proporty
   pursuaxr ro parugraph 7.
                                                                                 d              fii;;t
         All insurancc policies and renewals shall bc in a form acceptable to Lender and                                 include a standard
    nlortg0geeclause- Lendcrshullhavetherighttoholdthcpoliciesandrenewals lfLcndir                                     uires, Borrou,er sholl
    promptly glv$
   pil)nnptly  give to t.e  nder 0U
                         L,etlder all receipt$       paid prciniums
                                       receipts of paid    prcrniums *nd'renewnl
                                                                      and'rencyal astiecs.
                                                                                     notices. ln the event   of I
                                                                                                      evcnt of         , Borarvurnhall give
   prompt noticc to thc insurnnce carriei and Lender. Lender may rnakc prooi ol h*-if                                  t rnadt promptly by
    Borrower.
         Unless Lender and.Bonowcr-otherwise agree in writing, insurancE procecds shall be ap                              to rc$torslion or
   reprir of rhe propcrty damagcd. if rhe rcsrora-rioi, or rfuiiH               il;;;if;it-filii;6'#
   Iesssned, If the rutoration or rcpair is not economicilly feasibte or Leridefs securiw rv
                                                                                                                 T,        'Sse$urtty tS n0l
                                                                                                                           be lessened. the
   insurnnce proc.eyds shall bc applied to ule sumi-secriiJ ili rtiii-sJ;;.ii           i;fi;"ii
   any. excess paid to Borowei.- If Borrower abandons the prope,ry., oi aoiii"i,i"insffi;il1              "rillrrrii
                                                                                                                         nor thrrr due, wilh
                                                                                                                         thirty t30) days          a
                                                     carrier has offered to sintji cioim,irrerr-iena"i*uv
   lljilfrrri      !:ld":j!-ll
   proeceds. Lendo'r
                                  jl..j11urance
                           may use.the proceeds to repair.or restors lh; Proiarry irr to pay sums st
                                                                                                                           cl thrr insurancs
                                                                                                                           by this Security
                .
   lnstrumenl rvhcther or rot then due. Thc thirty (i0) day pcriod wiu besi; when thenorice is
         unless Lender and,Borrowcr. otherwise.agicu in wiiring. any ap-plication oi froceeds                           principal rihall not
   extettd or postpone the duc date of the m_unth ly paynrcnts refelred ro in puragrophs l' an<l 2 or                        the amornt oF
   thc payments. lf aRcr accelerarion the Propehi is acquired bv Leuder. Bonoiver,s riuhr ro i                           insurance policies
  and procerds re.sulting tiom danrage to thc Propeny'irriorto thi acquisiiion shall pats i<r Lenr                      t0 rhe extenr 0f lhe
  )urrs scuurss sy
  sums_secured          this )scunly
                     by rnrs .Securi-ry lnsrrumenl     irnmerlictely pflor
                                          lnstrument finmeulclBty     prior to the acqutsilion.
                                                                                    aiquisitron.
           6'  Prcservation, IHaintenance. und Proticiion of the 'Prooerry: Borroryer's                                l,onn Application;
   Leaseholds. Bunower shcll not destroy, diurnagc or impair rhc Prooehv. iilorv rhe Proo                              ty to deteriorutc, or
  comnrit wasre on rhe Property, Borro,veiihati mtntiin it[ ;;"p;;;;;;;;'i,i                    i*i    *Jrii  irl       ake repairs required
  by
  pv Lender.      Borower shall
       Lender. .Bgyowel        shill cornply
                                      cirrnply rvith all laws"
                                                          laws, ordinances, and    regutaiionifi+;crin{it*
                                                                              anu reeulations                   rrr
                                                                                                 iiTecrini thr Pr       (y.     Bonorver shall
  be.in default [f.any forfeiturc action or proceeding, whethcr civil oicriminal. is beiun that                         Lqqder! good &ith
  judgment could result in forfeiture of the Propcrty or otherwise rnaterially impair tf,'u lien t                         by this $ecurily
  Inslrumcnt or Leldtt's.secu^rir1 intercst. BonbrvCr nray cure such a tlcfadlt by causing the.                           or pro*edirg t*
  be dismissed with a ruling rhai, in Lender's goc,J faith iererminarion, prrcludes forfeir[re of                       Surrower's inleresl
   in thc Property or otlter 1oatgria1 ir.nqairm.e!1of the lien creared Ui furis S.*rity trisrrumi                     or l"gnder:i sccurity
   inicrest. Bonowcr shall also be in dr,ifault if Borrower, during lhc kian applicuion process,                         materially fatse or
   inaccuratc intbrmation or statcments lo Lentler (or lailcd               ti   provide [.Eria.r ."ldi., roi i         ial irformution)          irr
  connccrion wtuh rhe t"# JJi,iili:i"#,i;;"ffi1,1",iffi                    i:.Xfiil'f     i;ih'.',L YJT,'I',.T;'.       rld. Bstrower shall
  efllp:ly.wilh alt thc provisions of the lease. lf Borrorvcr acquires 6e title ro the Properry, the                             ld and the fee
  title lliall not rn$r&c irnlcss tender agre*s to the mer&er in wiitine.
           7,  Prottction of Lander's hights in lhe -Prsprrty. "lI Borrowcr frils to Durfor                             thq sovcnar*s and
  agreen)enrs conrained in rhis sccuritf tnstrumcnr, o, ir,iii-ir                ; il;i;;d.Jini"tiui',i"
  Lende/s.rights in the, Propcrty.(suclt as.a procerding in bankruptcy,-prutiate, for c[ndemnal
                                                                                                                        signific*ntly aficer
                                                                                                                         or furfeilure or to
  g.nforce lawsor regulati*is), then Lender'ryy d.o !"nct pay folrvfiirl,vei iirri,eci*ry iiil                              lhe valuc of the
  Itoperty and Lend^er's rights in-the Property. L'endc/s aciioirs may include paying any iurns                         rrcd by a lien whiqh
  hae   prlortty ovcr
  na8 priririty   over thb
                        thts seiurity      lnstrumeni, appcarine in courr,
                              Securtty fnrtrumbnr,:appcaring                   oavinc. *oso?db*-arainuviiir*r
                                                                       court. pai'ine  reosonable anomcvs'              and entering on rhe
  Pnrperry to make repairs. Allhorrgh Lendcr inay tuki acrion undci rtils rraraprnnh ?. Lenrjer is r                    t rcquired to do so.
    . Sny a.nrourlts disbursed b,v l.cndcr undcr tlris paragruph 7 sha]l beiomia<irtirional dcbt gf
  (llls.                                                                                                                 rrowcr secured by
  this Sec*rity
        Jecurlt.v lllstrument.      Unlesr llprrqwsr
                    [n*(rumeRt. Unles,s        Brrrrqwer and L]nddl'rgrcc
                                                                Lenrlsresrcs ro [o Other             paymen( thcr
                                                                                   other tcrrnr of oayment.     th<x    amount$ rhall bc*r
  interest l"rorn the date of disbursement at tlre Note rate anif*h*!l b* p*ynbl*, with iltffr]sr, upt                  noticg fiom Lsnd$
  trr Borrorver rcquesting payment.
          S. .Refi*ancing.. If atary lirne itslrall appsar to Lcnder that Borrower rnay be able to btain a loan frorn a
  rcsponsiblc coopcralive or privatc credit souiic, at rcasonxtrte rates an<j ternrs for loans rr similar purposes,
  Borrulvcr will, trpon the Lcndcr's. rcqurst, apply tbr and acccpt suclr loan in sulficient amou to pay the note and
  iuly ilrrl*btednes$securcd
  rtrry  rud*blcdtress secured hereby in irr fnll.
                                             [ull.
   .   ..9'. lnspcctlon. Lentler ur its agenl rnay rnrkc rcusonable enrrie; upon and inspections of         Prop*ny, l,.endor
  Sllitll glve llotrower noticc
  sltitll-g^ive1|rxrower  notice at tlte       ol-or prior to nn
                                         tirnc ol'or.prior
                                    the tirns                 nn.irspection_spccifying
                                                                 irspection spccifying reasonible cause I thr inspcction"
                                                                                       reasonibl. cause
     . . 10. Condemn:rtion. The procecds ut'any lwnrd or'clairrr lbi CaniagEs, dircc( or conser           *i*1, in ctlnnec{isn
  with.nrry cuttdctttnali.rrt or othci taking of ruy-port.of the Property, or foi.rinriyi"cu in tieu      condgrnna{ion. arE
  hcreby assignccl lnr|shall bc pititl to l,ertdcr. jrr thc cverrt u[a total taking of t'he Properry,       proceeds shnll be


                                                                                                                                   l']age   i   uf 6
Case 5:19-cv-00019-TBR Document 1-2 Filed 02/12/19 Page 4 of 8 PageID #: 15




                                                                                                                            paid to Borrower.
                                                                                                                            diately before rhe
                                                                                                                                     before   $e
  pkilq: !n{a:s Bono[er andrender othsrwise.agqqJ       iq            *iiring;,['.;;';;;'..i'il;hil'i'-;ilnstnrment shall
  be reduced by ule amount ot the proceetts   multiplicd by the followine fraction: (f) ilre rotal &mouot of the surns
  sccured immerliately betbre thc taking. divided by (b) thc fair market islue of the pioocrtv in      Iiately b$lbre the
  lakrng. Any bulance shall bc paid ro Borrorver, In rhc cvenr of a panial takine of tlie p-roor       in whieh lhc firir
                                                                                                    ms secured h*r*by
                                                                                                    less applicable law
                                                                                                   t whether or not rhe
        lf thc Propcrty is abandoned by Borrorver, or it, afrer netice by l.ender to Borrower thrt                           sondcmnor olTrrs
   to makc an award
                awurd or senle a claim tbr damages,      Bonowur tails
                                               damases. Bonowu.r     thils to rispond
                                                                              risrronrl to  t *ndr within
                                                                                         rn l*nder    wirhi^ tlrh           (30) r{*ys rfler thE
   date.the notic! is give n, Lcnder is aurhorizel to coilect and apply          thti'ffiil;,    ;;;il",
                                                                                                a,r ib                         to re$torntion or
  rtpair of the
  rcpair     &e Property.
                 Property or toro rfte
                                  tfte sunrs
                                       sutrts se(urcd by this
                                                          rhis sccurid                   ;ilihCiorili
                                                                          iristrumtnt: whaiher o"
                                                               Sccuritv'lnstrumtnt.                          rft;
                                                                                                             rlu                 Unl*ss Lender
  a,!! y-!I9y.tr otherwase agree in wr1ting,.an1 application of proceeds to principat shall            'i.tr
                                                                                                           not er               or poslponc thc
  tlue date of rhc mr,rnrhly payments refenEi to'in irlragraphs i ind i            oirir;;;';li;;;ffi[f
        I I. Borrower Not Relensed; Forbt*ranci Br,-Gnder fiot a rifaivc?. Extension of the
                                                                                                                -i;;        paymeRB.
                                                                                                                               for payment or
  ,no6ll$a[mn
  modification ol     amonization of rhi
                  of s,monlz$loll       mc $urR$
                                             sums secursd
                                                   securc<! by uiislejr*iv
                                                            6y tltis             rnrt rr.rt-;;;;'t;'i;;
                                                                     Sccurity lnstrumcnt       gr6nted by ,l
  any successor.[n inrerest of Bonorvcr shall not operaie ro release ti,e f iiUlfiiy ,f ihi.}tgffif
                                                                                                                             ro Borrowcr and
                                                                                                                                or Bonowels
  successo{s irl inleresl. Lentlr:r sttall nol bc requirccl.-to commcncc proceeaings;goi"d;y                                     in intcrcst or
  r$thse io extcnd ti*re ftx' lnyqcnt or. othcrrvise mcdi$ rmortiz*tiorr of th* luils sieursd bi thi                   Security lnstrumrIt
  pY reason of anydemrrtd madc by the original Bonorver or Borrower's successors in intcicst.                          lny lbltearancc by
  Lellde r iu cxercising any riglrt or iemcdy sf,all not b* a waiver of or preituae
        I2. Successors and Assigns Bounrll Joini and Several Li*bilitvl Co-sisners. Tlre sc
                                                                                              i[;;;*i"i;;;i            right or remedy.
                                                                                                                       mts and *greer$eiltt
  ol
  o[ tnls
      this Jecurlry
           Security lnsffumcnt
                     Instrument shiill  bind 8nd
                                 shall blnd   and benetrt
                                                  benetit the successors and assigns       # Lender and 8o
                                                                                  isiis.ns ofLcnder                    ower" sub.isct la the
  provisions of puragruph 16. Bonowe/s covenrnrs :ind agrccmcnrs shalibe ioint and reve ral.                           Ary Bonow*r wha
  co*igns this Securi:y {nstrtment but does. oot execlte !h} Note: (*} is cn-si-gning rhis Sccuri                       Instrumenl only fo
  mortgagei.grant, end convey that Bonower's irtterest in the Prorrerty under thdterils of rhis Ser                         Instrument; {b)
  ls not personully obligflted lo pay the surns socured by this Seiurity Instnrrnent: and (c) aerees                       Lendcr an{. qny
  other Bonower may agrcc-to ixtend, nrodily. tbrbear'or makc any accommorlaiions wiitr icgar                           to the tcnnr of thi.r
  Security lRrtrument oflhe Norc whhout rhaf Borrower,s consent.
                                                                                                                        by delivering it or
                                                                                                                         shall bc elirseted
                                                                                                                           to Lendcr shall
                                                                                                                              by notiee to
                                                                                                                       vcn u) Borrcwgr *r

                                                                                                                       .llarv. ln ths event
                                                                                                                       , such confliet shell
                                                                                                                       rout lhs conflicting
                                                                                                                       be severable. This
                                                                                                                              inconsistEnt with
                                                                                                                            ith an interest and
                                                                                                                            *re curnutative to
       15.    Borr0rver's    Copy.      Borrower acknowledges receipt           of one conformed copy ol                    Note and of this
  -
  Security l$$trument.
        16. Transfcr of the Froperty or a Bcncficial Intcrest in llorrower. lf all or anv Dart                         the Propeny or any
  interest in it is lciued for a term grcflter than three (3) ycars, lcascd with arl ootion to duichr                   sold, or transferred
  (or ifla benellcirl inrercsr itr Br.rrrowcr is solJ or transf'erred and Borrower is n6t u natural pe                       withuut Lendcrfs
  pflor written c$n$€nt, Lender may, at its option, require immcdiate pilymcnt in t'ull or ill                              s secured by this
  Security lnstrument-
                                                                                                                       it nntl hss ubtnin$d
                                                                                                                        rsfuse to negotiate
                                                                                                                        anyont: becausc af
                                                                                                                        cogni.ilcs as illcgal
                                                                                                                        n   dwelling relating

                                                                                                                        {togerher with rhi*
                                                                                                                       y ru'sult in n change
                                                                                                                        u antl this Security


                                                                                                                                   Page 4   of6



                                                                                                                                                   6\\
          Case 5:19-cv-00019-TBR Document 1-2 Filed 02/12/19 Page 5 of 8 PageID #: 16


                                                                                                                                                              qv

             lnsirument. 'fhcra also may bccre or morc changes af th-c l-orn Serricer unrslared ro a snls                             Note, lf therc     is
             a.changc o[thc.Loart Servicer, Bonorver.rvill be {ivcn wrinen notice of ttr,: ctring€ in ai                          with paragraph l3
             above and applicable _qy Thq notice will stare ihc name and address of the neiv Loan                                 and the address ro
             which payments should be made.
                  19. l}niform Fcd*rsl Nnndudicisl Forcclosure. If a uniflorm fedcral non.iudicial                                ure lalv applicable
             to foreclosure. of tlris .recurity insrrument is enacrcl, l.endei thiii    i,;;;ift
                                                                                             ;pti'*       ill                     this instrument in
             accordancc rvilh such federal procedurc.
                  20. Hazardous Substanees. Borrorver shall uot causc or pcrrnit lhc prcrence- usr,                               storagf, or release
             oru,L,   i.-iol';,'""u!ffiil;;,;',#'ild;&*if;iT:.[f.;f;:,lif#l"lilii;;i:"i',llli                                     F   pr&te$c&. u$9, or
             storage on the.Propeny of small quantilics ot'haiardous substanclr that ure gencrally rcr;.ig1i                      I to bc appropriate
             tonormal residential usesandtontajntcnanceofthcPropcrty. Bororvershalnot,J6,norillt                                  anyoos elsr to do,
             anything affecting the Property that is in violation of any'fedirol" $tnte, or toeaienriio,iniinraf                   or r*gulation.
             _
             .    Borrorvcr shall pr$$plly
                  HorrorYsr snall promptly glve
                                            give Lender wlltlsn
                                                           written notice
                                                                   notic; olany
                                                                          olony inve$igatiarr"
                                                                                 investigatiort, claim,
                                                                                                 clairn, dernand,
             by ?ny governmental or rc.gu.larory ag9lcy or private party involvingihe property'and any'ha
                                                                                                         demand, l;                uil or other aciion
                                                                                                 'Bonnwer                                subsnnce or
             environtnental law or regulation ofl which Borrower has aitual knorv.l-edge . lf                leirns.                is notified by uny
             governrnentat or regutaitiry aurhoriry, that uny     r"mo;;l;;;ii,c;;;*iu?Jii"ii;i;;r'ffi;;;;                       substancQ   affecting
             the Property is neces.sary, Bonorver shall promptly take all necessary remedial actions in accon                    nce with applicable
             enyironmental law *nd ieguletions.
                  As used in this paragraph "hazardous substances" are those substances define,l as toxic or I                   uardous substances
             by environmcntal law .and the following subsrances: gasolile, kcrosene, other flamnrable                            0r foxic petrol€um
             produets, tr:xic pes-ticides and .herbjcicles, volatite solvelts, mtierilllg corria;nins asUeiioi                   funualdehyde, und
             radioattive materials.
             radioactivc                 used in this paras,raph,
                         matprials. As ussd           paragraph, "cnvimnmeninl
                                                                  "environmenml law"
                                                                                   lalv" nreans   &d&al larv-,i
                                                                                         nrea.ns fsdtral  larvs ar
                                                                                                                unct                  luions rnd larvs
             alld regulations of the jurisdicrion whcre-thi: Pruperry is located that relarc to health, salt                       or environmrntal
            protsfiion.
                21. Crors Ctllsteralizntion. Default hereuncler shall constitute tlelhult urrder rrnv            othe            roel cs{nte security
             lnstrument   t.L,l byLencter ald cxccutcrl or asunred by Bcnorver, and default undir any                                  such securilv
             instrument sh*ll conslimte default her*under. ,'|

'.   '.    '. :, -:
                 -, NON-uN|IORM
                    l\r'J,lr-vl\r,r(rrsryr COVENANTS:          D(rrrolver !nf!
                                           9r,r,v&trAlr rit. _ Borrorver  rnrl rr'gnogr,Iurtner
                                                                               Lender,further coyenanl
                                                                                                covenant and g-greg          I

                    22. STIOULD DEFAULT occur in the perfonllilncc or discharee of anv oblisation ir thls insrument or
              secured.by this instrument- or shoukl any oue drrne parrics na**o-ui6urro"ii'cie or'[,i.t*"ii         an incompetcnt,
              or sltould ttny one of thc prrrrties named us Btrrower be discharsed in bankruotcv or rlcclurcd a insolvonl, or make
            an assignrnent for thc bcriefit of crcditors, [,ender, at its option] with or withoui noricc, may: I                   declsre thc entire
            amount unpaid under the note and sny indebtedness to Lerider herehy securerl imnrediaiety due                        utd payable. {b} for
            lh$ accouilt of Sorswer inEur and p*y reesoneble expeuses for rrfair or m*intenance df anr                           Iakt possrssion ol;
            opcrate or rcnt thc Property, (c) upon application by it and produuion of rhis insrrurnenr. withor                    other evidence rnd
            without notilg of hearing_of said application. have a receiver appointcd for tlre Property, wirh                         usual power: of'
            reccivcrs in like cases, (d). foreclose this instrunrenr as provided irerein or by law, ana 1i; enfo                    afiy flnd sll other
            rightr,,*nd remedies providrd hwcin ar by pre$efit sr fiiture lorv.
                 13. The prorceds o,f forcelosurc sale shall be *pptied in thr fallowing ord*r ro 11$ pi                          t afi {a} eosts fiid
            sxpcnscs incident to cnforcing or compl.ving with r6i provisions hereot, [U) any pritrr lie                                  hy law or a
            cumpctcnt court to-bc so paid, (c) thc duht evidenced 6y thc norc and all indcbicdness ro                               securc{i hercby,
            (d),infer.ior licns olrccord requirecl-by l.aw or
                                                                1_e-ompci-enr eo$rt ro be srr puid, {e} rt Le                    ; option, finy othrr
            indebtedness of Borrouer owing to Lirrder. and (t) ady balnncc ro Borrowcr. Ai ioieclosure                           othcr sale of all or
                                                                           ili pu;"ti;Jil;;i*rg;;;-;;t
                                                                                                                         ,

            qny pan.oi thc Property, Lendei urd irs agents niuv uiir                                           r                  Lcndcr'r sharc of
            tlte prtrchasc pricc by crediting such amount on airy debrs ot'Bonorver o\ving-to Len<ler.-iri                            order pre*cribed
            above.
                  24. Borrorver agrees thal Lendcr will not be bound by any present or future slate          a) providing for
            t'alualion, appraisal,
            t'aluallon,  ilpprat$al, hom,cstcsd    cxemprion of the Propeny.
                                     hom.csrcrd or cxemption                   (b) prohibiling
                                                                     Propdny.-(d)  prohibiting maintenancc
                                                                                                mainrena     an actlon tor {
            r.leticiency judgrncnl or lirniting thc amount thcrcof or thi: rime wirhin *hiefi' such nction I  be brought, {e}
            prescribing any other statutc ol limitations. (C) allorving any riglrt of rcdemotion or po$se sion fullowing my
            f-oreclosurc sale. or (e).limitirrg the conditions which Lendelmay by regulatiolr inrposc. inclldi g the illtcre$r retc it
            ntav char[c.
            may    chargc, as a condition of   gnprovinc a trausf.rr
                                            ol'upproving                    Pronertv'to finerv
                                                            lrarrsfcr olthe Propelrty'to                        Borrnv :r *xpressly w*lvrs
                                                                                                   Borrr'rrver' Borrov
                                                                                             ncrv Bonirver.
            the bcncfit of         such state lttw. lk:irower hcreby relinqirishls. waives. anil conveys all rights, inchoutc rlr
                             -any
            coorurnmate, ofde*cent, doler, and cunesy.
                  25. Rclea.se. t,pon termination ot'this Inortgage. a{ler payrncnt in tItl, the mongilgee, at                  '5 expcn$e,
            slrall executc and tite or retord such trtstrum.,uts ol'-rclcase, saiisf:rctiorr un<l terrrrinatiiriin prt    I'orn pursrtani to
            the requirements conrained in KRS 332.365
                 26.
                 z$.    Riricrs to tlll$
                        Ki{lcr$    this Sacurity   Inslrurnenl, lt
                                         Secrrrity lnslrurnenl, ll'one
                                                                    one or niore riders arc        c1ccuted
                                                                                                   cx,Ccuted    by   B                   and recorded
            together with this Security lnstrument, the covcnants and agrecmcnts oIeach rider shatibe                                         into and




                                                                                                                                           Page 5   of   6
Case 5:19-cv-00019-TBR Document 1-2 Filed 02/12/19 Page 6 of 8 PageID #: 17

                                                                                                        XO'l "e                a-7
                                                                                                                      ""/

    shall arnend att<l supplenrent the covcnants and asreements of llris
                                                                         Security lnstrunrent as if tlre ridc(s) were a purt ol this
    Security lnstrument. [Chect applicable box]

         o   condonriniurn   Rider o planned u,ir Developmenr Rider                        E orher(s) [spcci&]
         BY SloNlNG BeLow' Bonowcr a$cepts and a€rces to the r*rms and covenanrs contained in p6ge5
                                                                                                      I rhrough 6 of
    this securitv lnstrument anrl in any ridrr ci*{urtu'uy    d";;r;;;i;;**rJJ
                                                                       *itr, this securiry lnsrrumcnr


                                                                                                                                      Ll



   srATE     OF'KEN1'UCKY                           )
                                                             *'
   couNry     ,, "- .,htal,in-        tt            J
                                                                                        ACKNOWLEDGMENT


        Betbre ur*,                                                                i
                                                                           --_*.       Notary Public in and for the County   of
                                              personally
                                                                           rvho auknowledged that




        WTTNESS my band and oflicial seal this

   ISEAL]                                                                                                                         Notary


                                                                                        Mycommissionexpires       (*n- rcOl
                                                  PREPARER'S STATEIVIENT
   The lbrm of this instrument wns drafted by the Oflico of the Oeneral
   Agriculture, and the matsrial in the blank spaces in the form was

      .Sr.lL-lr , &pr cton               q.
                                (Name)                                                                             (Signuturs)
        {?Z&,         #tfrn 1* #V
                                (4ddress|
                                                        rz$_Jrii4;                               (xtq     q*

                                                  ECOR DER'S CERTIF'ICATE
   STA'TE OF KENTUCKY
                                                                     s5:
  COUNTY OF
                                                   )
                                                           . Clerk of the County Court for the County albresaid, do certitV that the
   foregoing mongag€ was on the                              dav of
  lodged(brrecord-*- at-o'clock-lvl..                    lvhereuponttresnrne,withthcforcgoingandthiscertitioate,hovebeen
  duly rccordcd in my oftice.
      Civen under rny harrd this                              day   of


                                                                           t'lark of            (-ount.y Court




                                                                                                                             Page 6   of6



                                                                                                                                            qb
Case 5:19-cv-00019-TBR Document 1-2 Filed 02/12/19 Page 7 of 8 PageID #: 18


                                                                               qli




                  A  certain lot, piece or parcel of land located in
                  Caldwell County, Kentucky, and more particularly
                  described as follows:


                  $*ing Lot No,               t2 of pennyrile Valley Esrates
                 Subdivision as shown by plat of same recorded in plat
                 Book (now Plat Cabinet 1, Slidcx ,t*S and 50),
                           l,
                 Caldwell County Clerk's Office. $aitt subdivision is
                 subject to restrictions of record as set out in plat Book
                 l, (now Plat Cabinet 1, Slides 245 and 50), aforesaid
                 office.

                 Being the same property conveyed to The United
                 States of America. acting ttrough the Farmers Home
                "Administration, flUa Rural Economic & Community
                 Development Service, nlWa Rural Development, U. S.
                 Department of Agriculture from Richard W. Knighten,
                 Acting United States Marshal for the Westem District
                 of Kentucky by deed of conr/eyance dated November
                 4, 1999, and recorded in Deed Book ZZl, page 724,
                 Caldwell County Clerk's Offrcs.



                li?ATE Op KDliTucxy,
                                       coulf,ry oF'CALDWELL, scT.
                I, Tont Wrtron, Crldwgn county
                foregolag instrumen! was
                                                    Clcrk,li;;l;;;       ,n.
                                         on   tbk   day lodged for record at
                 fl;A4
                8a$0
                           - P-M o,ctoctc, Whoroupon t hava recorded Lhr
                     Pitb this certiricrte in my lnid
                Giwn undormy hend this_3^Lrayo{
                                ,:WruX"
Case 5:19-cv-00019-TBR Document 1-2 Filed 02/12/19 Page 8 of 8 PageID #: 19
          Case 5:19-cv-00019-TBR Document 1-3 Filed 02/12/19 Page 1 of 1 PageID #: 20

   Form RHS 3550-12
                                                                                                                                                    Form Approvcd
   (10-96)                                                  United Statcs Departmmt of Agriculture                                                 OMB No. 0575-0166
                                                                    Rural Housing Servicc
                                                                                                                                  Account    f,#
                                                      SI]BSIDY REPAYMENT AGREEMENT

   f,- {s required under section 52t of the Housing Act of lg4g (42 u.s,c. 1490a), subsidy received in accordancc wirh soction
  Saz of the r{ousing Act of 1949, is repayable to tie oovernment'upon
                                                                         rhe disposiiion o, ,,ono".opancy of the security propeny.
  Defened mortgage paymetrts arc included as subsidy under tbis agreemert.

                         t:                          titlc to mv homc, r€capture is due. If I rcfinauco or orherwise pay in frrlt without
  1,^    .T1.*l               "::tl   :1.ty*fo                                                                                            transfer of

                          $    propc'tv is subsequeutly sgld               vacatod. If dcferred, tl,"        c"";;;r'#nsr;r-";#ffi;il;;ffiii
  l"^i:,_f:::-ytit
  qn antiar
  an option,   ..^krr&
                         will L-
               re.apftre ---!lt    l:--^---^-l i- d ..
                                bc discountcd 25% if           pand
                                                                      9r

                                                                      iu ftrll at timp of sertlemeat.
                                                                                                                                   ;ffiil;;;;;ffi,il;i
                                                subsidv-$;Llggg:9g*                                                                                                         &v
  1^,.Y1lil:ii.^:i,T:.orinitial                                               amgunqorRurat Horuins service
                                                                                 fesl                                                   tnns;rcar"fiffilff-Jo,
         of any prior licns $
                                                                                                                                           cquals -z.r % of the
  unount                                               equals my/our originat eguiry $$9,!g:        This anouut
  uurketvalue'asdeterminedbldi-ffi              irffi gi*r*qrityuy,f";*;il;
  4'   If all loans arc not subject to recapture, or if nll loans subject to r€capture are not bcing paid, cornplete the following
                                                                                                                                   foruula.
 Divide tbe balance of loans suQiect to recapturc that arc being paid uy rhe oaance ,i ru-od;i"ans.
                                                                                                              Mgltiply the rerult by 100 to
 d€terrdnc the perceut of the outstosding baluce of opcn toani ueing p*a.

                               monttrs                                         Average intcrcst rate paid
                               loen                               l.l          2,t 3.1 4,1                           5.1         6,1
                                                       l%         2Io          3%           4% 5%                   6S           7%
                                  0-       59          .50       .50           .50          .50 .M                  .32          .22 .lt
                                 60-      il9          ,50       .50           .50          .49 .42                 ,31          .21 .ll
                                t20 -     r79          .50       .50           .50          .48 ,$                  .30          .20' .10
                                180 -     239          .50       .s0           .49          .42 .36                 .26          .r8 .09
                                240 -     299          .50       .50           .46          .38 .33                 .24          .17 .09
                                300 -     359          .50       .45           ,40          .34 .29                 .21          .r4 .09
                               360    &   up           .47       .40           .36          .31 .26                 .19          .13 ,09
         Caloilating Recapture
           Market value (ar the timc of transfer or abandonment)
         LESS:
              Prior liens
              RHS balance,
              Rcasouble closing costs,
              Principal reduction at noto rate,
             Original equiqy (see prragraph 3). rnd
             Capitat iruprovcrncuts.
        EQUAI.s
           Apprcciation Valuc, (If this is a posirivc value, continue,)
       TIMES
               Percentagc in paragraph 4 (if applicable),
                                               -
               Purcentagc in paragraph 5, and
           Raurn on borrowor'o origind *quity (100% - perc€ntage in paragraph 3).
       EQUALS
           Yatu* aw|tciailo{ subircl ts rwqpture. Recaprure due equals the lesser of thic
           figurc or ths amfir$ af tubxi$ received.
 Bormwer


 &orrrwur
         CHARLES         E LowERY         &                     ra****                                                     7   /lelOO


          'HTRLEY
                         A    L{rwn*&/,& ;/&-                                                                              7   /relcf.
Public ruponixg burdcn fur this cvllection of              ir rslmardlo                 5             pcr rctrylsqse, iac/rldi4
                                                                                                                      iacl*dlat Itltc thnc
t isttng dota toutcrs. Sothering                                                                                                      lhttc lor rcricwing llc;tnalor,r,
                                                                                                                                            for rcviewtn* ltrsfttdluttr, tcarc
                                                                                                                                                                         tcardtinn
                                 aN ilainral               a  ncded, antl                   ad                     callcction ol
                                                                                                      ticwirg thc callccrion  d iafonwthm.
                                                                                                                                     blwlt m, $snd      coaruac;lrs rqaidiag
                                                                                                                                                   Send csrtridrr*r rupatdint th{t
q&kn
uaflen .trimar.
       atrimt la or           oipea ol
                    onv otha, arDpa
                 Dr aay-oth*           thir ta
                                    olthit  colkit                                                                thit budcn,-to U,S, Depanmau of lgtidtt rtd, ClcaTonce
Q$ce1 SIOP 7602, 1400 tadipar*ittcc Avuuc,                                                                        OT nETUnN &b forto to ll$ rddmfi, Fonrud to the
lacfrl UWA Qfict qnb, Yoa a* ?ot ,rquiftd to t                                                   ttttlcit tl ditqbyt a <*rrrritty wllirl ANI control aw*rcr-



                                                                                                              r'c"
                                                                                 ffixHlBlT
                      Case 5:19-cv-00019-TBR Document 1-4 Filed 02/12/19 Page 1 of 1 PageID #: 21


2JS 44 (Rev. 11/04)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a)      PLAINTIFFS                                                                                       DEFENDANTS
            UNITED STATES OF AMERICA                                                                            CHARLES LOWERY, JR., ET AL.

    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant             CALDWELL
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                           (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                     NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                            LAND INVOLVED.

    (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                 Attorneys (If Known)




II. BASIS OF JURISDICTION                           (Place an “X” in One Box Only)                III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                     and One Box for Defendant)
✔1
u        U.S. Government                 u 3 Federal Question                                                                       PTF     DEF                                         PTF      DEF
           Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          u 1     u 1     Incorporated or Principal Place      u 4 u4
                                                                                                                                                    of Business In This State

u2       U.S. Government                 u 4 Diversity                                               Citizen of Another State      u 2       u 2    Incorporated and Principal Place     u 5      u 5
           Defendant                                                                                                                                   of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                     Citizen or Subject of a       u 3       u 3    Foreign Nation                       u 6      u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)
          CONTRACT                                           TORTS                                   FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY            u 610 Agriculture                u 422 Appeal 28 USC 158          u   400 State Reapportionment
u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -       u 620 Other Food & Drug          u 423 Withdrawal                 u   410 Antitrust
u   130 Miller Act                   u    315 Airplane Product              Med. Malpractice         u 625 Drug Related Seizure              28 USC 157                u   430 Banks and Banking
u   140 Negotiable Instrument                Liability                 u 365 Personal Injury -              of Property 21 USC 881                                     u   450 Commerce
u   150 Recovery of Overpayment      u    320 Assault, Libel &              Product Liability        u   630 Liquor Laws                   PROPERTY RIGHTS             u   460 Deportation
       & Enforcement of Judgment             Slander                   u 368 Asbestos Personal       u   640 R.R. & Truck             u 820 Copyrights                 u   470 Racketeer Influenced and
u   151 Medicare Act                 u    330 Federal Employers’            Injury Product           u   650 Airline Regs.            u 830 Patent                            Corrupt Organizations
u   152 Recovery of Defaulted                Liability                      Liability                u   660 Occupational             u 840 Trademark                  u   480 Consumer Credit
       Student Loans                 u    340 Marine                    PERSONAL PROPERTY                   Safety/Health                                              u   490 Cable/Sat TV
       (Excl. Veterans)              u    345 Marine Product           u 370 Other Fraud             u   690 Other                                                     u   810 Selective Service
u   153 Recovery of Overpayment              Liability                 u 371 Truth in Lending                    LABOR                  SOCIAL SECURITY                u   850 Securities/Commodities/
        of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal          u   710 Fair Labor Standards     u 861 HIA (1395ff)                      Exchange
u   160 Stockholders’ Suits          u    355 Motor Vehicle                 Property Damage                 Act                       u 862 Black Lung (923)           u   875 Customer Challenge
u   190 Other Contract                       Product Liability         u 385 Property Damage         u   720 Labor/Mgmt. Relations    u 863 DIWC/DIWW (405(g))                12 USC 3410
u   195 Contract Product Liability   u    360 Other Personal                Product Liability        u   730 Labor/Mgmt.Reporting     u 864 SSID Title XVI             u   890 Other Statutory Actions
u   196 Franchise                            Injury                                                         & Disclosure Act          u 865 RSI (405(g))               u   891 Agricultural Acts
      REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS           u   740 Railway Labor Act          FEDERAL TAX SUITS              u   892 Economic Stabilization Act
u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate       u   790 Other Labor Litigation   u 870 Taxes (U.S. Plaintiff      u   893 Environmental Matters
✔
u   220 Foreclosure                  u    442 Employment                      Sentence               u   791 Empl. Ret. Inc.               or Defendant)               u   894 Energy Allocation Act
u   230 Rent Lease & Ejectment       u    443 Housing/                     Habeas Corpus:                   Security Act              u 871 IRS—Third Party            u   895 Freedom of Information
u   240 Torts to Land                        Accommodations            u   530 General                                                     26 USC 7609                        Act
u   245 Tort Product Liability       u    444 Welfare                  u   535 Death Penalty                                                                           u   900Appeal of Fee Determination
u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u   540 Mandamus & Other                                                                               Under Equal Access
                                             Employment                u   550 Civil Rights                                                                                   to Justice
                                     u    446 Amer. w/Disabilities -   u   555 Prison Condition                                                                        u   950 Constitutionality of
                                             Other                                                                                                                            State Statutes
                                     u    440 Other Civil Rights

V. ORIGIN                   (Place an “X” in One Box Only)                                                                                                                             Appeal to District
✔1
u        Original        u 2    Removed from          u 3 Remanded from             u 4 Reinstated or u 5 Transferred          from
                                                                                                                  another district    u 6 Multidistrict                      u 7       Judge from
                                                                                                                                                                                       Magistrate
         Proceeding             State Court                    Appellate Court              Reopened              (specify)                  Litigation                                Judgment
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            28 U.S.C. SECTION 1345
VI. CAUSE OF ACTION                         Brief description of cause:
                                            RURAL HOUSING SERVICE (RHS) f/k/a FARMERS HOME ADMINISTRATION (FmHA) FEDERAL FORECLOSURE
VII. REQUESTED IN                           u    CHECK IF THIS IS A CLASS ACTION                         DEMAND $                                 CHECK YES only if demanded in complaint:
     COMPLAINT:                                  UNDER F.R.C.P. 23                                       $58,794.82                               JURY DEMAND:         u Yes     u✔No
VIII. RELATED CASE(S)
                                               (See instructions):
      IF ANY                                                           JUDGE                                                               DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD

2/12/2019                                                                    s/ William F. Campbell
FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                      APPLYING IFP                                  JUDGE                           MAG. JUDGE
         Case 5:19-cv-00019-TBR Document 1-5 Filed 02/12/19 Page 1 of 14 PageID #: 22




                              United States District Court
                     WESTERN                          DISTRICT OF                 KENTUCKY_____________
                                                    AT PADUCAH


        United States of America                                 SUMMONS IN A CIVIL CASE
                                                                 CASE NUMBER:

                         v.

        Charles Lowery, Jr., et al.


        TO:     (Name & Address of Defendant)

                CHARLES LOWERY, JR., as heir of
                CHARLES E. LOWERY and SHIRLEY A. LOWERY
                250 S. Lincoln Avenue
                Henderson, KY 42420-3317


        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name & address)


                         William F. Campbell
                         Assistant U.S. Attorney
                         United States Attorney's Office
                         717 West Broadway
                         Louisville, KY 40202


an answer to the complaint which is herewith served upon you, within        twenty-one (21)       days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against
you for the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a
reasonable period of time after service.



__________________________________                                       ___________________________________
CLERK                                                                    DATE




_____________________________________
(BY) DEPUTY CLERK
    Case 5:19-cv-00019-TBR Document 1-5 Filed 02/12/19 Page 2 of 14 PageID #: 23




                                              RETURN OF SERVICE

                                                             1       Date
    Service of the Summons and Complaint was made by me
    Name of Server (Print)                                           Title

          Check one box below to indicate method of service



‫܆‬         Served personally upon the defendant. Place where served:
          ______________________________________________________________________________________


‫܆‬         Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age
and
          discretion then residing therein. Name of person with whom the summons and complaint were left:
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Returned unexecuted:
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Other (specify):
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________



                                            STATEMENT OF SERVICE FEES

    Travel N/A                                Services                                       Total

                                               DECLARATION OF SERVER

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing information contained in the Return of Service of Service Fees is true and correct.


Executed on         __________________________                         _______________________________________
                    Date                                               Signature of Server




1         As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure
         Case 5:19-cv-00019-TBR Document 1-5 Filed 02/12/19 Page 3 of 14 PageID #: 24




                              United States District Court
                     WESTERN                          DISTRICT OF                 KENTUCKY_____________
                                                    AT PADUCAH


        United States of America                                 SUMMONS IN A CIVIL CASE
                                                                 CASE NUMBER:

                         v.

        Charles Lowery, Jr., et al.


        TO:     (Name & Address of Defendant)

                DAVID A. LOWERY, as heir of
                CHARLES E. LOWERY and SHIRLEY A. LOWERY
                313 Linden Avenue
                Eddyville, KY 42038


        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name & address)


                         William F. Campbell
                         Assistant U.S. Attorney
                         United States Attorney's Office
                         717 West Broadway
                         Louisville, KY 40202


an answer to the complaint which is herewith served upon you, within        twenty-one (21)       days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against
you for the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a
reasonable period of time after service.



__________________________________                                       ___________________________________
CLERK                                                                    DATE




_____________________________________
(BY) DEPUTY CLERK
    Case 5:19-cv-00019-TBR Document 1-5 Filed 02/12/19 Page 4 of 14 PageID #: 25




                                              RETURN OF SERVICE

                                                             1       Date
    Service of the Summons and Complaint was made by me
    Name of Server (Print)                                           Title

          Check one box below to indicate method of service



‫܆‬         Served personally upon the defendant. Place where served:
          ______________________________________________________________________________________


‫܆‬         Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age
and
          discretion then residing therein. Name of person with whom the summons and complaint were left:
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Returned unexecuted:
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Other (specify):
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________



                                            STATEMENT OF SERVICE FEES

    Travel N/A                                Services                                       Total

                                               DECLARATION OF SERVER

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing information contained in the Return of Service of Service Fees is true and correct.


Executed on         __________________________                         _______________________________________
                    Date                                               Signature of Server




1         As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure
         Case 5:19-cv-00019-TBR Document 1-5 Filed 02/12/19 Page 5 of 14 PageID #: 26




                              United States District Court
                     WESTERN                          DISTRICT OF                 KENTUCKY_____________
                                                    AT PADUCAH


        United States of America                                 SUMMONS IN A CIVIL CASE
                                                                 CASE NUMBER:

                         v.

        Charles Lowery, Jr., et al.


        TO:     (Name & Address of Defendant)

                KATHY J. LOWERY, as spouse of DAVID A. LOWERY,
                heir of CHARLES E. LOWERY and SHIRLEY A. LOWERY
                313 Linden Avenue
                Eddyville, KY 42038


        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name & address)


                         William F. Campbell
                         Assistant U.S. Attorney
                         United States Attorney's Office
                         717 West Broadway
                         Louisville, KY 40202


an answer to the complaint which is herewith served upon you, within        twenty-one (21)       days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against
you for the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a
reasonable period of time after service.



__________________________________                                       ___________________________________
CLERK                                                                    DATE




_____________________________________
(BY) DEPUTY CLERK
    Case 5:19-cv-00019-TBR Document 1-5 Filed 02/12/19 Page 6 of 14 PageID #: 27




                                              RETURN OF SERVICE

                                                             1       Date
    Service of the Summons and Complaint was made by me
    Name of Server (Print)                                           Title

          Check one box below to indicate method of service



‫܆‬         Served personally upon the defendant. Place where served:
          ______________________________________________________________________________________


‫܆‬         Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age
and
          discretion then residing therein. Name of person with whom the summons and complaint were left:
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Returned unexecuted:
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Other (specify):
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________



                                            STATEMENT OF SERVICE FEES

    Travel N/A                                Services                                       Total

                                               DECLARATION OF SERVER

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing information contained in the Return of Service of Service Fees is true and correct.


Executed on         __________________________                         _______________________________________
                    Date                                               Signature of Server




1         As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure
         Case 5:19-cv-00019-TBR Document 1-5 Filed 02/12/19 Page 7 of 14 PageID #: 28




                              United States District Court
                     WESTERN                          DISTRICT OF                 KENTUCKY_____________
                                                    AT PADUCAH


        United States of America                                 SUMMONS IN A CIVIL CASE
                                                                 CASE NUMBER:

                         v.

        Charles Lowery, Jr., et al.


        TO:     (Name & Address of Defendant)

                ROGER D. LOWERY, as heir of
                CHARLES E. LOWERY and SHIRLEY A. LOWERY
                11856 U.S. Highway 60 W
                Sturgis, KY 42459-7909


        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name & address)


                         William F. Campbell
                         Assistant U.S. Attorney
                         United States Attorney's Office
                         717 West Broadway
                         Louisville, KY 40202


an answer to the complaint which is herewith served upon you, within        twenty-one (21)       days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against
you for the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a
reasonable period of time after service.



__________________________________                                       ___________________________________
CLERK                                                                    DATE




_____________________________________
(BY) DEPUTY CLERK
    Case 5:19-cv-00019-TBR Document 1-5 Filed 02/12/19 Page 8 of 14 PageID #: 29




                                              RETURN OF SERVICE

                                                             1       Date
    Service of the Summons and Complaint was made by me
    Name of Server (Print)                                           Title

          Check one box below to indicate method of service



‫܆‬         Served personally upon the defendant. Place where served:
          ______________________________________________________________________________________


‫܆‬         Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age
and
          discretion then residing therein. Name of person with whom the summons and complaint were left:
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Returned unexecuted:
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Other (specify):
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________



                                            STATEMENT OF SERVICE FEES

    Travel N/A                                Services                                       Total

                                               DECLARATION OF SERVER

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing information contained in the Return of Service of Service Fees is true and correct.


Executed on         __________________________                         _______________________________________
                    Date                                               Signature of Server




1         As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure
         Case 5:19-cv-00019-TBR Document 1-5 Filed 02/12/19 Page 9 of 14 PageID #: 30




                              United States District Court
                     WESTERN                          DISTRICT OF                 KENTUCKY_____________
                                                    AT PADUCAH


        United States of America                                 SUMMONS IN A CIVIL CASE
                                                                 CASE NUMBER:

                         v.

        Charles Lowery, Jr., et al.


        TO:     (Name & Address of Defendant)

                ELIZABETH A. LOWERY, as spouse of ROGER D. LOWERY,
                heir of CHARLES E. LOWERY and SHIRLEY A. LOWERY
                11856 U.S. Highway 60 W
                Sturgis, KY 42459-7909


        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name & address)


                         William F. Campbell
                         Assistant U.S. Attorney
                         United States Attorney's Office
                         717 West Broadway
                         Louisville, KY 40202


an answer to the complaint which is herewith served upon you, within        twenty-one (21)       days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against
you for the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a
reasonable period of time after service.



__________________________________                                       ___________________________________
CLERK                                                                    DATE




_____________________________________
(BY) DEPUTY CLERK
Case 5:19-cv-00019-TBR Document 1-5 Filed 02/12/19 Page 10 of 14 PageID #: 31




                                              RETURN OF SERVICE

                                                             1       Date
    Service of the Summons and Complaint was made by me
    Name of Server (Print)                                           Title

          Check one box below to indicate method of service



‫܆‬         Served personally upon the defendant. Place where served:
          ______________________________________________________________________________________


‫܆‬         Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age
and
          discretion then residing therein. Name of person with whom the summons and complaint were left:
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Returned unexecuted:
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Other (specify):
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________



                                            STATEMENT OF SERVICE FEES

    Travel N/A                                Services                                       Total

                                               DECLARATION OF SERVER

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing information contained in the Return of Service of Service Fees is true and correct.


Executed on         __________________________                         _______________________________________
                    Date                                               Signature of Server




1         As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure
        Case 5:19-cv-00019-TBR Document 1-5 Filed 02/12/19 Page 11 of 14 PageID #: 32




                              United States District Court
                     WESTERN                          DISTRICT OF                 KENTUCKY_____________
                                                    AT PADUCAH


        United States of America                                 SUMMONS IN A CIVIL CASE
                                                                 CASE NUMBER:

                         v.

        Charles Lowery, Jr., et al.


        TO:     (Name & Address of Defendant)

                CHRISTOPHER L. LOWERY, as heir of
                CHARLES E. LOWERY and SHIRLEY A. LOWERY
                301 Linden Avenue
                Eddyville, KY 42038


        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name & address)


                         William F. Campbell
                         Assistant U.S. Attorney
                         United States Attorney's Office
                         717 West Broadway
                         Louisville, KY 40202


an answer to the complaint which is herewith served upon you, within        twenty-one (21)       days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against
you for the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a
reasonable period of time after service.



__________________________________                                       ___________________________________
CLERK                                                                    DATE




_____________________________________
(BY) DEPUTY CLERK
Case 5:19-cv-00019-TBR Document 1-5 Filed 02/12/19 Page 12 of 14 PageID #: 33




                                              RETURN OF SERVICE

                                                             1       Date
    Service of the Summons and Complaint was made by me
    Name of Server (Print)                                           Title

          Check one box below to indicate method of service



‫܆‬         Served personally upon the defendant. Place where served:
          ______________________________________________________________________________________


‫܆‬         Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age
and
          discretion then residing therein. Name of person with whom the summons and complaint were left:
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Returned unexecuted:
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Other (specify):
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________



                                            STATEMENT OF SERVICE FEES

    Travel N/A                                Services                                       Total

                                               DECLARATION OF SERVER

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing information contained in the Return of Service of Service Fees is true and correct.


Executed on         __________________________                         _______________________________________
                    Date                                               Signature of Server




1         As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure
        Case 5:19-cv-00019-TBR Document 1-5 Filed 02/12/19 Page 13 of 14 PageID #: 34




                              United States District Court
                     WESTERN                          DISTRICT OF                 KENTUCKY_____________
                                                    AT PADUCAH


        United States of America                                 SUMMONS IN A CIVIL CASE
                                                                 CASE NUMBER:

                         v.

        Charles Lowery, Jr., et al.


        TO:     (Name & Address of Defendant)

                ELAINE G. LOWERY, as spouse of CHRISTOPHER L. LOWERY,
                heir of CHARLES E. LOWERY and SHIRLEY A. LOWERY
                301 Linden Avenue
                Eddyville, KY 42038


        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name & address)


                         William F. Campbell
                         Assistant U.S. Attorney
                         United States Attorney's Office
                         717 West Broadway
                         Louisville, KY 40202


an answer to the complaint which is herewith served upon you, within        twenty-one (21)       days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against
you for the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a
reasonable period of time after service.



__________________________________                                       ___________________________________
CLERK                                                                    DATE




_____________________________________
(BY) DEPUTY CLERK
Case 5:19-cv-00019-TBR Document 1-5 Filed 02/12/19 Page 14 of 14 PageID #: 35




                                              RETURN OF SERVICE

                                                             1       Date
    Service of the Summons and Complaint was made by me
    Name of Server (Print)                                           Title

          Check one box below to indicate method of service



‫܆‬         Served personally upon the defendant. Place where served:
          ______________________________________________________________________________________


‫܆‬         Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age
and
          discretion then residing therein. Name of person with whom the summons and complaint were left:
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Returned unexecuted:
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Other (specify):
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________



                                            STATEMENT OF SERVICE FEES

    Travel N/A                                Services                                       Total

                                               DECLARATION OF SERVER

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing information contained in the Return of Service of Service Fees is true and correct.


Executed on         __________________________                         _______________________________________
                    Date                                               Signature of Server




1         As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure
